Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on June 16, 2022 amends claims 1, 2, 5-6, and 9-10.  Claim 17 was newly added.  Claims 1-17 are pending.

Response to Arguments
Applicant’s arguments, filed on September 16, 2021, regarding the newly presented claim limitations have been fully considered and are unpersuasive given the newly cited reference, Warnick (US 20180011180).  The newly presented claim limitations, which necessitate a new grounds of rejection, are taught by Sakai in combination with Warnick.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
In the third clause of claim 1, the words “source are estimated” should be rewritten as “source is estimated”.
In the fifth clause of claim 1, the words “in points of an coverage scope” should be rewritten as “in points of a coverage scope”.
In claim 6, the words “source are estimated” should be rewritten as “source is estimated”.
In the third clause of claim 9 the words “source are estimated” should be rewritten as “source is estimated”.
In the fifth clause of claim 9, the words “in points of an coverage scope” should be rewritten as “in points of a coverage scope”.
In the first clause of claim 17, the words “the flying vehicle substantially horizontally or vertically surround the radio signal source” should be rewritten as “the flying vehicle substantially horizontally or vertically surrounds the radio signal source”.
The foregoing changes are required to correct clerical or grammatical errors.  Examiner will examine the merits of the claims based on applying the above changes.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 9 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Applicant is requested to provide evidence from the specification to support any amended claim.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation:  “wherein the second radio characteristics of the second radio signals include a plurality of estimated radio characteristics in points of a coverage scope of the radio signal source which do not overlap with a flight path of the flying vehicles” as recited in each of claims 1 and 9.  The specification states that “the second radio characteristics of the second radio signals in the radio wave distribution mean the second radio characteristics of the second radio signals in every points of the entire coverage scope of the radio signal source, even the points where the flying vehicle never flies and receives the first radio signals.”  Based on what the specification states, Examiner believes that the entire coverage scope of the radio signal source includes the points where the flying vehicles flies.
Dependent claims 2-8 and 10-16 fail to resolve the deficiencies of their respective independent claims.  As a consequence, they are also rejected under 35 U.S.C. 112(a), first paragraph for the same reasons stated above.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In the first clause of claim 17, the term "substantially" in “substantially horizontally or vertically” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In the first clause of claim 17, it is unclear what is meant by “wherein the first radio signals are measured when the flying vehicle substantially horizontally or vertically surround the radio signal source to obtain a plurality of horizontal radiation patterns or a plurality of vertical radiation patterns of the radio signal source”.  Referring to the specification at [0044], the specification states that “the flying vehicle 202 can horizontally or vertically surround the radio signal source 204 to obtain a horizontal radiation pattern or a vertical radiation pattern of the radio signal source 204 as shown in FIG. 5B.”  Examiner has reviewed Fig. 5B of the specification, which does not disclose anything about a horizontal radiation pattern or a vertical radiation pattern.  Instead, Fig. 5B is a graph of Strength (dB) as a function of Angle (degrees).
In each of claims 1, 9, and 17 there are numerous antecedent basis issues with respect to the term “flying vehicle”.  For example, in each of claims 1, 9, and 17 the second recitation of “a flying” vehicle needs to be changed to “the flying vehicle” if the second recitation is referring back to the first recitation.  Further, in each of claims 1 and 9, it is unclear what “the flying vehicles” is referring to, when there is only “a flying vehicle” or “the flying vehicle” that precedes it each of these claims.
Dependent claims 2-8 and 10-16 fail to resolve the deficiencies of their respective independent claims.  As a consequence, they are also rejected under 35 U.S.C. 112(b), second paragraph for the same reasons stated above.
Appropriate amendments are required for the above-identified issues.  No new matter should be added.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3, 5-6, 9-11, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2020/0379080) in view of Warnick (US 20180011180).
	Regarding claim 1, Sakai teaches a method of measuring a radio wave distribution of a radio signal source and estimating corresponding radio characteristics by using a flying vehicle, (see Sakai at [0106] which discloses that the present invention is applicable to a location estimation system of self-driving machines such as drones; also, see Sakai at [0014-0017] which discloses radio wave sensors receiving radio wave signals and measuring the radio wave strengths of the radio wave signals to estimate a location of a radio wave transmission source; see Sakai at Figs. 1-2 which illustratively discloses the radio wave sensors 102a of the location estimation system 100a and the radio wave transmission source 200a.  Sakai, at [0014], further discloses that the location estimation system includes a location estimation part 101a (see Figs. 1-2) that estimates a location of a radio transmission source.  Also, see Sakai at [0058] in conjunction with Fig. 9, which discloses a probability density distribution of the radio wave strengths received by the sensors.  Examiner notes that a self-driving machine such as a drone comprises a transceiver and a control module for it to be controlled to move along a certain path.  Examiner maps the received radio signals to the radio wave distribution of the radio signal source.  Examiner maps the radio wave strengths of the radio wave signals to the radio characteristics.)
comprising: measuring a plurality of first radio signals transmitted by the radio signal source by a flying vehicle at a plurality of flight positions during a measurement process; (see Sakai at [0038] which discloses determining a reception strength of the radio wave; Examiner maps the radio wave to the first radio signals.  Also, see Sakai at [0040] in conjunction with Fig. 2 which discloses a left radio wave sensor 102L and right radio wave sensor 102R for receiving radio signals to determine respective radial distances d1 and d2 which intersect at a point X1.  Sakai at [0046] further discloses that the radio wave sensors measure the radio wave strengths of the received radio waves with a predetermined sampling period.  Examiner notes that receiving radio waves with a predetermined sampling period corresponds to receiving the plurality of first radio signals at a plurality of flight positions while a drone or UAV flies.  Examiner maps X1 to the radio wave transmission source.)
estimating a position of the radio signal source according to the first radio signals and a radio channel model; (see Sakai at [0014] which discloses location estimation of a radio wave transmission source based on radio wave strengths and propagation models.)
and obtaining a plurality of first radio characteristics of the first radio signals, and estimating the radio wave distribution of the radio signal source according to the first radio characteristics of the first radio signals after the position of the radio signal source is estimated and estimating a plurality of second radio characteristics of a plurality of second radio signals in the radio wave distribution according to the first radio characteristics of the first radio signals (see Sakai at [0044] which discloses that time information is sent along with the reception strengths to the server 100; see Sakai at [0046] which discloses that the radio wave sensors measure the radio wave strengths of the received radio waves with a predetermined sampling period.  Examiner maps the time information and the reception strengths to the plurality of radio characteristics.  Also, see Sakai at [0061] which discloses that based on results of measured radio waves of a known radio wave transmission source in a target area, propagation models can be created and that these propagation models and reception strength probability distributions can be used to determine the location of an unknown radio wave transmission source.  Sakai at [0059-0061] further discloses a likelihood probability calculation that the radio wave transmission source exists at an arbitrary location may be accurately estimated.  Examiner notes that the radio wave sensors may continuously sample the received radio waves with a predetermined sampling period such that first and second radio signals are sampled.  Examiner further notes that propagation models, probability distribution of reception strengths, and likelihood estimation techniques may be used recursively to refine and accurately estimate the location of the radio wave transmission source.)
wherein the second radio characteristics of the second radio signals include a plurality of estimated radio characteristics in points of a coverage scope of the radio signal source which do not overlap with a flight path of the flying vehicles, and wherein the first radio characteristics or the second radio characteristics comprise one or more than one of reference signal received power (RSRP), received signal code power (RSCP), received signal level (RX LEVEL), received signal strength indication (RSSI), signal-to-noise ratio (SNR), data transmission rate, signal delay, band stability, and probability of staying connected (see Sakai, at the Abstract and at [0014] in conjunction with Fig. 11, which discloses using radio wave strengths to estimate location of a radio wave transmission source; also, see Sakai at [0065] in conjunction with Fig. 11 which discloses estimating the location of a radio wave transmission source using a probability density distribution.  Sakai at [0073] further discloses that the server estimates the location of the unknown transmission source by using the above propagation models and the probability density distribution.  Examiner maps the probability density distribution to points of a coverage scope of the radio signal source which do not overlap with a flight path of the flying vehicles.)
Sakai does not expressly disclose wherein the first radio signals are measured when the flying vehicle flies through the plurality of flight positions, which in a related art, Warnick teaches (see Warnick at [0002] and at [0036] which discloses using unmanned aerial vehicles (UAVs) and phased array radar systems for small UAVs and that UAV applications with radar systems may be used for computing an avoidance path to maintain probability of collision below accepted risk thresholds; see Warnick at [0062] which discloses a receiver that receives signals by an array of antennas; also see Warnick at [0077] which discloses beamforming to extract direction and arrival information in the estimation of target locations.  Examiner notes that the estimation of target locations corresponds to the measurement of received radar signals by the drone as it moves through a plurality of flight positions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to measure the first radio signals when the flying vehicle flies through the plurality of flight positions, as taught by Warnick.  
One would have been motivated to make such a modification to determine both range to target and direction to target, as suggested by Warnick at [0062].  

Regarding claim 17, Sakai teaches a method of measuring a radio wave distribution of a radio signal source and estimating corresponding radio characteristics by using a flying vehicle, (see Sakai at [0106] which discloses that the present invention is applicable to a location estimation system of self-driving machines such as drones; also, see Sakai at [0014-0017] which discloses radio wave sensors receiving radio wave signals and measuring the radio wave strengths of the radio wave signals to estimate a location of a radio wave transmission source; see Sakai at Figs. 1-2 which illustratively discloses the radio wave sensors 102a of the location estimation system 100a and the radio wave transmission source 200a.  Sakai, at [0014], further discloses that the location estimation system includes a location estimation part 101a (see Figs. 1-2) that estimates a location of a radio transmission source.  Also, see Sakai at [0058] in conjunction with Fig. 9, which discloses a probability density distribution of the radio wave strengths received by the sensors.  Examiner notes that a self-driving machine such as a drone comprises a transceiver and a control module for it to be controlled to move along a certain path.  Examiner maps the received radio signals to the radio wave distribution of the radio signal source.  Examiner maps the radio wave strengths of the radio wave signals to the radio characteristics.)
comprising: measuring a plurality of first radio signals transmitted by the radio signal source by a flying vehicle at a plurality of flight positions during a measurement process; (see Sakai at [0038] which discloses determining a reception strength of the radio wave; Examiner maps the radio wave to the first radio signals.  Also, see Sakai at [0040] in conjunction with Fig. 2 which discloses a left radio wave sensor 102L and right radio wave sensor 102R for receiving radio signals to determine respective radial distances d1 and d2 which intersect at a point X1.  Sakai at [0046] further discloses that the radio wave sensors measure the radio wave strengths of the received radio waves with a predetermined sampling period.  Examiner notes that receiving radio waves with a predetermined sampling period corresponds to receiving the plurality of first radio signals at a plurality of flight positions while a drone or UAV flies.  Examiner maps X1 to the radio wave transmission source.)
estimating a position of the radio signal source according to the first radio signals and a radio channel model; (see Sakai at [0014] which discloses location estimation of a radio wave transmission source based on radio wave strengths and propagation models.)
and obtaining a plurality of first radio characteristics of the first radio signals, and estimating the radio wave distribution of the radio signal source according to the first radio characteristics of the first radio signals after the position of the radio signal source is estimated, wherein the plurality of horizontal radiation patterns and the plurality of vertical radiation patterns are combined to obtain the radio wave distribution of the radio signal source; and estimating a plurality of second radio characteristics of a plurality of second radio signals in the radio wave distribution according to the first radio characteristics of the first radio signals (see Sakai at [0044] which discloses that time information is sent along with the reception strengths to the server 100; see Sakai at [0046] which discloses that the radio wave sensors measure the radio wave strengths of the received radio waves with a predetermined sampling period.  Examiner maps the time information and the reception strengths to the plurality of radio characteristics.  Also, see Sakai at [0061] which discloses that based on results of measured radio waves of a known radio wave transmission source in a target area, propagation models can be created and that these propagation models and reception strength probability distributions can be used to determine the location of an unknown radio wave transmission source.  Sakai at [0059-0061] further discloses a likelihood probability calculation that the radio wave transmission source exists at an arbitrary location may be accurately estimated.  Examiner notes that the radio wave sensors may continuously sample the received radio waves with a predetermined sampling period such that first and second radio signals are sampled.  Examiner further notes that propagation models, probability distribution of reception strengths, and likelihood estimation techniques may be used recursively to refine and accurately estimate the location of the radio wave transmission source.  Examiner notes that the radiation patterns generated by the radio signal source have components in both horizontal and vertical directions.  As a result, the radiation patterns radiate in both the horizontal and vertical directions.)
wherein the second radio characteristics of the second radio signals in the radio wave distribution in the space are estimated after the radio wave distribution of the radio signal source is obtained, and wherein the first radio characteristics or the second radio characteristics comprise one or more than one of reference signal received power (RSRP), received signal code power (RSCP), received signal level (RX LEVEL), received signal strength indication (RSSI), signal-to-noise ratio (SNR), data transmission rate, signal delay, band stability, and probability of staying connected (see Sakai, at the Abstract and at [0014] in conjunction with Fig. 11, which discloses using radio wave strengths to estimate location of a radio wave transmission source; see Sakai at [0044] which discloses that the radio wave sensors record the reception strengths of the radio waves; also, see Sakai at [0065] in conjunction with Fig. 11 which discloses estimating the location of a radio wave transmission source using a probability density distribution.  Also, see Sakai at [0061] which discloses that based on results of measured radio waves of a known radio wave transmission source in a target area, propagation models can be created and that these propagation models and reception strength probability distributions can be used to determine the location of an unknown radio wave transmission source.  Examiner noted that propagation models, probability distribution of reception strengths, and likelihood estimation techniques may be used recursively to refine and accurately estimate the location of the radio wave transmission source.  Examiner notes that the reception strengths may be recursively refined after obtaining the results of measured radio waves.)
Sakai does not expressly disclose wherein the first radio signals are measured when the flying vehicle substantially horizontally or vertically surrounds the radio signal source to obtain a plurality of horizontal radiation patterns or a plurality of vertical radiation patterns of the radio signal source, which in a related art, Warnick teaches (see Warnick at [0036] which discloses using UAV applications with radar systems for computing an avoidance path to maintain probability of collision below accepted risk thresholds; see Warnick at [0062] which discloses a receiver that receives signals by an array of antennas; also see Warnick at [0077] which discloses beamforming to extract direction and arrival information in the estimation of target locations.  Examiner notes that the estimation of target locations corresponds to the measurement of received radar signals by the drone as it moves through a plurality of flight positions.  Examiner further notes that a drone would receive radio waves from the target source location in horizontal and vertical directions such as to obtain a plurality of horizontal and vertical radiation patterns.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to measure the first radio signals when the flying vehicle flies through the plurality of flight positions, as taught by Warnick.  
One would have been motivated to make such a modification to determine both range to target and direction to target, as suggested by Warnick at [0062].  

Regarding claim 2, the modified Sakai teaches wherein the flight positions are a plurality of flight positions of the flying vehicle on a task movement path, a precise radio waveform mapping movement path, or a partial radio waveform mapping movement path (see Warnick at [0036] which discloses computing an avoidance path to main probability of collision below accepted risk thresholds; see Sakai at [0106] which discloses that the present invention is applicable to a location estimation system of self-driving machines such as drones; Examiner notes that a self-driving machine inherently provides a task movement path.)
Regarding claim 3, the modified Sakai teaches the method according to claim 1, wherein the radio channel model and parameters of the radio channel model are dynamically adjusted according to a flight area or radio frequency of the flying vehicle (see Sakai at [0056] which discloses that in addition to direct waves from a transmitter to a receiver (i.e., a radio wave sensor), reflected waves from buildings, the ground, moving vehicles, people, etc. arrive at the receiver, and that the reception strength significantly fluctuates due to various minute changes of locational or surrounding situations; see Sakai at [0056-0058] which discloses that in a multipath fading environment is modeled by way of using an exponential function as the distribution function of the probability density function.  Examiner notes that an environment having a plurality of buildings where reflected waves may provide a multipath fading environment may be mapped to the recited flight area of the flying vehicle.  Per what is disclosed in Sakai at [0056], Examiner notes that the impact of the multipath fading is modeled with probability distributions.  Examiner notes that use of such modeling occurs dynamically when such a multipath fading environment is encountered.)
Regarding claim 5, the modified Sakai teaches the method according to claim 1, wherein the step of obtaining the plurality of first radio characteristics of the first radio signals and estimating the radio wave distribution of the radio signal source according to the first radio characteristics of the first radio signals comprises: normalizing the plurality of first radio characteristics of the first radio signals, and comparing the normalized plurality of first radio characteristics with a waveform characteristic database of the radio signal source (Sakai at [0062] discloses using normalized receiver power of actual data from a known transmission source and its corresponding probability density distributions to generate correspondence tables.  Sakai at [0062] further discloses that the correspondence tables are compared with the reception strengths of radio waves from an unknown radio wave transmission source.)
Regarding claim 6, the modified Sakai teaches the method according to claim 5, wherein the step of obtaining the plurality of first radio characteristics of the first radio signals after the position of the radio signal source is estimated further comprises: after a candidate waveform distribution corresponding to the first radio characteristics are obtained through a comparison with the waveform characteristic database, using the candidate waveform distribution as the radio wave distribution of the radio signal source; and when the comparison with the waveform characteristic database is not successful, estimating the radio wave distribution by using an interpolation method or an averaging method (see Sakai at [0046] which discloses that the radio wave sensors 1 to N according to the present exemplary embodiment calculate an average value of reception strengths per predetermined time interval (per second, for example) and transmits the average value to the server 100; Examiner notes that Sakai’s exemplary embodiment of calculating an average value of reception strengths may be used as an exemplary way of estimating the distribution of the transmitted radio waves as needed.)
Claims 9-11 and 13-14 are directed toward a system that performs the steps recited in methods of claims 1-3 and 5-6.  Therefore, claims 9-11 and 13-14 are rejected under the same rationale provided in the rejections of claims 1-3 and 5-6.

Claims 4, 7-8, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2020/0379080) in view of Warnick (US 20180011180) and further in view of Ngo (US 10,107,891).
Regarding claim 4, the modified Sakai does not expressly teach wherein the step of measuring the plurality of first radio signals transmitted by the radio signal source by the flying vehicle at the flight positions during the measurement process comprises: measuring the plurality of first radio signals transmitted by the radio signal source by using a plurality of flying vehicles at the positions during the measurement process, which in a related art, Ngo teaches (see Ngo at the Abstract and at col. 5 lines 22-25 which discloses a method and system or determining a location of a remote transmitter using a plurality of UAVs relative to the remote transmitter; see Ngo at col. 5 lines 22-25 which discloses a plurality of multi-rotor UAVs 10 positioned in an area relative to a remote transmitter 12.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to measure the plurality of first radio signals transmitted by the radio signal source by using a plurality of flying vehicles at the positions during the measurement process, as taught by Ngo.  
One would have been motivated to make such a modification to maximize the collaborative collection of a target signal by way of using a plurality of UAVs, as suggested by Ngo at col. 5 lines 2-5.
Regarding claim 7, the modified Sakai teaches the method according to claim 1, further comprising: controlling the flying vehicle to make an antenna radiation pattern of the flying vehicle toward the radio signal source during a flight process (see Ngo, at col. 5 lines 38-41, which discloses that each UAV has an isotropic antenna with matched polarization.)
Regarding claim 8, the modified Sakai teaches the method according to claim 7, wherein the step of controlling the flying vehicle to make the antenna radiation pattern of the flying vehicle toward the radio signal source during a flight process comprises: adjusting a direction of the flying vehicle, an antenna direction of the flying vehicle, or a radio beam forming orientation of the flying vehicle to make the antenna radiation pattern of the flying vehicle toward the radio signal source (see Ngo, at col.20 lines 4-13, which discloses that performing collaborative beamforming from an elevated WSN may maximize signal collection performance in the presence of various signal and sensor related errors, and proposes a signal collection scheme to maximize the collaborative collection of a target signal.)

Claims 12 and 15-16 are directed toward a system that performs the steps recited in methods of claims 4 and 7-8.  Therefore, claims 12 and 15-16 are rejected under the same rationale provided in the rejections of claims 4 and 7-8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661